Citation Nr: 0119769	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from November 1973 to October 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated October 14, 1998.  
In that decision, the Board awarded a 70 percent rating for 
the veteran's PTSD, but denied a rating in excess of 70 
percent.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2001 Memorandum Decision, the Court vacated the 
Board's October 1998 decision, and remanded this matter back 
to the Board for development consistent with the Court's 
decision.  

The Board notes that one of the reasons in the Court's 
decision for returning the case was that the Board failed to 
consider a claim for entitlement to a total disability rating 
based on individual unemployability (TDIU), due to the 
veteran's service-connected PTSD.  According to the Court, 
the record is claimed to have contained an informal claim for 
TDIU filed with the veteran's initial application in July 
1987, and the Board was obligated to consider that claim.  
See Memorandum Decision, at 6.  However, the Board notes that 
in a December 1999 rating decision, issued after the October 
1998 BVA decision, the RO granted the veteran TDIU, effective 
from December 1998.  Thus, the Board will not address that 
matter further in this REMAND.  If the veteran wished to 
pursue a claim for an earlier effective date for his TDIU 
evaluation he or his attorney should inform the RO.  




REMAND

This claim originally arose out of the veteran's request for 
a rating in excess of 50 percent for his service-connected 
PTSD.  In the January 2001 Memorandum Decision, the Court set 
forth essentially five reasons for vacating the Board's 
October 1998 decision, one of which was the failure to 
consider a claim for TDIU.  The other reasons are as follows.  

The Court indicated that the Board failed to present adequate 
reasons and bases for denying a rating in excess of 70 
percent.  The Court also found that the VA examinations 
relied upon by the Board in its decision were inadequate, 
because they did not distinguish between which psychiatric 
symptoms were due to the veteran's service-connected PTSD, 
and which ones were due to other nonservice-connected 
disabilities.  Additionally, the Court noted that the Board 
breached the duty to assist by failing to request copies of 
the veteran's Social Security records.  Finally, the Court 
pointed out that the impact of the Veterans Claims Assistance 
Act of 2000 (VCAA) had not yet been considered in this case.  
Pub. L. No. 106-475, 114 Stat. 2096.  The VCAA was enacted on 
November 9, 2000.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to comply with the 
Court's Memorandum Decision in this case, further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

3.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated studies, tests and 
evaluations deemed necessary should be 
performed, but should include 
psychological testing.  The examiner is 
specifically requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale) consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders and explain what the 
assigned score represents.  If more than 
one psychiatric diagnosis is rendered, 
the examiner should distinguish, to the 
extent possible, the symptomatology 
attributable to each diagnosis, and in 
particular, the examiner should indicate 
which symptoms are solely due to the 
veteran's service-connected PTSD.  If 
possible, the examiner should assign a 
GAF score that represents the 
symptomatology attributable only to the 
service connected PTSD.  Lastly, the 
examiner is requested to offer comments 
and an opinion regarding the veteran's 
impairment due to PTSD in his capacity 
for performing substantially gainful 
employment prior to December 1998, the 
date the RO has determined the veteran to 
be unemployable.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to comply with a Memorandum 
Decision issued by the Court, and to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


